In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2522
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

DAVID A. BRIDGEWATER,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
            No. 19-cr-40012 — Staci M. Yandle, Judge.
                     ____________________

  ARGUED JANUARY 16, 2020 — DECIDED FEBRUARY 19, 2020
               ____________________

   Before FLAUM, MANION, and KANNE, Circuit Judges.
    FLAUM, Circuit Judge. David Bridgewater pleaded guilty to
one count of soliciting an obscene visual depiction of a minor
in violation of 18 U.S.C. § 2252A(a)(3)(B)(i). Federal law re-
quired a mandatory-minimum Guidelines sentence of 60
months in prison. The district court deviated from the Guide-
lines to 78 months to account for a charge of attempted entice-
ment of a minor that the government dismissed in exchange
for his guilty plea. That conduct, the court found, aggravated
2                                                 No. 19-2522

the nature and circumstances of the oﬀense of conviction. The
court therefore sentenced above the Guidelines range to ho-
listically address Bridgewater and his crime in a way the man-
datory-minimum Guidelines range did not. Bridgewater now
appeals his sentence, principally arguing that it is substan-
tively unreasonable because basing it—even in part—on dis-
missed conduct creates systemwide disparity. We aﬃrm.
                       I. Background
    In January 2019, David Bridgewater contacted a boy who
he thought was named “Stephen” on Grindr, an online dating
application. Stephen, however, was really an undercover FBI
agent participating in a sting operation. The following federal
child exploitation investigation and prosecution ensued.
    A. Investigation
    After exchanging some initial messages, Stephen identi-
ﬁed himself as a ﬁfteen-year-old boy from Marion, Illinois.
Bridgewater described himself as a forty-ﬁve-year-old man
who lived in Anna, Illinois. Quickly, Bridgewater shifted the
conversation to sexual matters and asked Stephen if he was
circumcised. He also asked Stephen to send him a picture to
prove he was real. The two then agreed to text via the Google
voice application.
    During the subsequent encounter, Stephen sent a pur-
ported picture of himself, to which Bridgewater replied: “[ex-
plicative] you are cute.” Bridgewater told Stephen he wanted
to make out and perform oral sex on him. Stephen said he
would prefer “oral and hands ﬁrst,” and Bridgewater agreed,
on the condition that he could “see it and touch [Stephen’s]
butt.” Bridgewater questioned Stephen whether he was real
or not, inquiring: “You’re not an undercover cop or detective
No. 19-2522                                                 3

or law enforcement?” Stephen assured Bridgewater he was
not a police oﬃcer, and the two switched to talking about Ste-
phen’s living arrangements, hobbies, and interests. Bridge-
water asked if Stephen would send him a “sneak peak,” re-
questing a picture of his “tummy and pubic area” and penis.
They agreed to carry on their conversation and meet in person
the following day.
    As the two exchanged messages the next day, they dis-
cussed meeting at a McDonald’s in Marion after Stephen got
out of school. Bridgewater asked Stephen to call him when he
was on his way to meet him. Later that afternoon, Stephen
texted Bridgewater to tell him he was en route to the McDon-
ald’s, and Bridgewater noted that he would be there in several
minutes. Upon Bridgewater’s arrival, he texted Stephen that
he was parked behind the McDonald’s. When agents ap-
proached Bridgewater in his vehicle, he saw them and drove
away from the parking lot. The agents followed Bridgewater
and executed a traﬃc stop.
    The agents asked Bridgewater if he would talk to them
and he agreed. Bridgewater admitted that he had met Stephen
on Grindr the previous day and that he had traveled to Mar-
ion to meet him. Bridgewater denied meeting Stephen for sex,
although he agreed he had given Stephen that impression and
it would certainly appear that way to anyone else. Bridge-
water also admitted that Stephen had told him he was ﬁfteen
and that he had sent pictures of himself to Stephen. Bridge-
water insisted that he was not going to perform oral sex on
Stephen but was instead going to counsel him regarding his
risky behavior. When questioned about the ongoing sexual
nature of the communications, Bridgewater stated he only
continued this way to “keep the conversation going.” When
4                                                  No. 19-2522

asked, Bridgewater conceded that he was worried Stephen
was an undercover police oﬃcer. The agents seized Bridge-
water’s cell phone and released him pending further investi-
gation.
    B. Prosecution
    In nearly two weeks’ time, the government charged
Bridgewater with one count of attempted enticement of a mi-
nor in violation of 18 U.S.C. § 2422(b) and one count of solic-
iting an obscene visual depiction of a minor in violation of
18 U.S.C. § 2252A(a)(3)(B). Approximately a week later,
agents arrested Bridgewater.
    After his arrest, the agents confronted Bridgewater with
information recovered from his phone, including what ap-
peared to be a thirty-second video of a thirteen to sixteen-
year-old male with his genitals exposed. Bridgewater denied
ever viewing the video and told the agents that he did not
know where it came from. The agents also questioned Bridge-
water about a picture they found on his phone of a nude male
who appeared underage. Bridgewater identiﬁed the individ-
ual as “Eli” but said he did not know his last name. Bridge-
water said he believed Eli was eighteen years old and that
they had exchanged nude photographs in the past. Bridge-
water also asserted that he was not sexually attracted to mi-
nors.
     Bridgewater eventually pleaded guilty to one count of so-
liciting an obscene visual depiction of a minor. The parties en-
tered into a plea agreement wherein Bridgewater waived his
appeal rights except for his right to challenge the substantive
reasonableness of a sentence that “is in excess of the Sentenc-
ing Guidelines as determined by the Court (or any applicable
No. 19-2522                                                     5

statutory minimum, whichever is greater).” The district court
accepted Bridgewater’s guilty plea, and the parties prepared
for sentencing.
   C. Sentencing
   At sentencing, the district court adopted the factual ﬁnd-
ings and Guidelines calculations contained in the Presentence
Investigation Report (PSR) prepared by a federal probation
oﬃcer. Those included determinations that Bridgewater’s of-
fense level was twenty-one and his criminal history category
was I. Ordinarily, the court noted, a level 21-I oﬀender would
have a Guidelines range of 37–46 months imprisonment but
because of the 60-month mandatory minimum sentence,
Bridgewater’s Guidelines range was 60 months. Both the gov-
ernment and Bridgewater recommended a sentence of 60
months. The district court disagreed and imposed a 78-month
sentence.
   The district court thoroughly explained its reasoning for
imposing an above-Guidelines sentence, indicating that its
sentence took into consideration the dismissed charge of at-
tempted enticement of a minor. As the court stated:
   Soliciting an obscene visual depiction of a minor. That
   is the charge. And there is a statutory minimum sen-
   tence that is required for that charge of ﬁve years, or 60
   months. It is more than the actual calculated guideline
   range based on all of the other factors in the sentencing
   guidelines. Many times, if not most times, I have found
   statutory minimums and certainly sometimes maxi-
   mum that have been imposed by Congress, and not - -
   most of them or some of them not related to any em-
6                                                    No. 19-2522

    pirical study by the Sentencing Commission to be un-
    duly harsh and not consistent with the Section 3553(a)
    factors and the purposes of sentencing. That is nor-
    mally my judgment. But that’s not my judgment in this
    case. And the reason it’s not my judgment in this case
    is because the speciﬁc oﬀense conduct underlying the
    solicitation of a visual depiction of a minor is that you
    made contact with someone who you believed to be a
    15-year-old male and, after a little conversation or a
    back-and-forth, you asked him to send a picture, and
    that a picture in fact was sent. That pretty much is the
    basis for the charge that you pleaded guilty to.
    And if that were all that happened, if that were the only
    -- if those were the only relevant facts to the statutory
    factors and to the purposes of sentencing then I would
    feel that the statutory minimum was either appropriate
    or could -- and may actually be more than I thought
    was appropriate.
    The problem is, Mr. Bridgewater, your conduct went
    beyond that, and I cannot bury my head in the sand
    and uphold my responsibility to consider the relevant
    information that impacts the purposes of sentencing.
    There is uncharged conduct, or conduct involving a
    count that was dismissed in this case, that although
    that count was dismissed, the underlying information
    in the oﬀense conduct is detailed in the Presentence In-
    vestigation Report. It is reliable, as set forth in the
    Presentence Investigation Report, and it has not been
    disputed. And I believe that, as a result, it’s been estab-
    lished by a preponderance of the evidence -- in other
    words, I ﬁnd that the details set forth in paragraphs 10,
No. 19-2522                                                      7

   11, and 12 that encompass what your total conduct
   was, occurred more likely than not likely. And because
   of that, to the extent that it impacts the nature and cir-
   cumstances of the oﬀense and, as a result, impacts the
   purposes of sentencing, I think it is signiﬁcant and I am
   considering it. And I have to consider it, and that is
   what I am considering.
   I think – and not that I think – both the Supreme Court
   of the United States and the Seventh Circuit Court have
   held that it is appropriate for me to do so. The Supreme
   Court in the United States Versus Watts case, and the
   Seventh Circuit, had a chance to reconsider the same in
   2017 in a case which was also a case in which I sen-
   tenced in this District Court, United States versus Holton.
   And basically, under those two cases, what they repre-
   sent is that the Supreme Court has authorized judges
   to consider at sentencing criminal conduct that is rele-
   vant to the oﬀense of conviction, as long as that con-
   duct has been proved by a preponderance of the evi-
   dence. And that exercising this discretion does not vi-
   olate a defendant’s constitutional rights because – and
   this is the important distinction – sentencing enhance-
   ments do not punish a defendant for crimes of which
   he was not convicted, but rather increases sentence be-
   cause of the manner in which he committed the crime
   and conviction.
   It is the manner in which you committed the crime of
   conviction, Mr. Bridgewater, that merits and warrants
   a sentence above the statutory minimum in this case.
   The manner in which you committed the crime and
   those factors are detailed in paragraphs 10, 11, and 12
8                                                    No. 19-2522

    of the Presentence Investigation Report. And because
    that is a sealed report, I do not believe it is necessary
    for me to detail that and read those paragraphs out. But
    the parties have that information.
    And that manner of the criminal conduct and those de-
    tails of the sequence of events, which essentially
    amount to your attempted enticement of a minor and
    informing that minor of your sexual intentions, and
    then travelling to Marion, Illinois, to meet that minor
    and to carry out those intentions are aggravating fac-
    tors that are not accounted for not only in the calcu-
    lated guideline range but even the statutory minimum,
    in my judgment.
    And that is true even in light of admitted mitigating
    factors which I have also considered, and those in-
    clude: No criminal history in the past; those include
    factors in your upbringing that I think do have bearing
    on the purposes of sentencing and perhaps what
    brought you to this point; the fact that you never had a
    relationship with him; you were bullied as a child; sex-
    ually abused yourself; have many medical challenges,
    including HIV which you have battled for over 20
    years; all of those things – you are an educated man;
    you were gainfully employed up until you suﬀered
    those injuries.
    And I do think those things mitigate and are mitigating
    factors, but they don’t outweigh the aggravating fac-
    tors in this case. Because of those aggravating factors, I
    think there is a need for me to impose a sentence which
    is speciﬁcally designed to and intended to deter future
No. 19-2522                                                     9

   criminal conduct, conduct of this nature, of any crimi-
   nal nature, and that there is a need to protect the public
   from future crimes by you. There’s also a need to avoid
   unwarranted sentence disparities. And sentence dis-
   parities, meaning sentences for other oﬀenders or de-
   fendants who have conducted themselves similarly. In
   other words, who have engaged in similar conduct.
   And the guidelines, even the statutory minimum that
   applies to the solicitation of an image case, don’t really
   address your speciﬁc conduct. And so I think that if I
   were not to sentence with those factors in mind, that
   would result in an unwarranted disparity.
   And so I like I said, I have arrived at this point with
   diﬃculty, but needing to be true and honest to my ul-
   timate duty which is to make sure that I impose a sen-
   tence which is suﬃcient, but not greater that necessary,
   to address the goals of sentencing and that reﬂect the
   statutory factors. I have concluded that a sentence of 78
   months is warranted.
   And so, having considered all the information in the
   Presentence Investigation Report, including guideline
   computations and factors set forth at 18 U.S.C., Section
   3553(a), and pursuant to the Sentencing Reform Act of
   1984, it is the judgment of this Court that the defendant
   David A. Bridgewater is hereby committed to the cus-
   tody of the Bureau of Prisons to be imprisoned for a
   term of 78 months.
   The district court entered judgment in July 2019. This
timely appeal followed.
10                                                   No. 19-2522

                         II. Discussion
    Bridgewater argues his sentence is substantively unrea-
sonable considering its disparity with other sentences and the
lack of evidence that he would recidivate. He additionally
contends that the district court’s reliance on dismissed con-
duct violated his rights to due process and a jury trial. The
government retorts that Bridgewater waived his argument
that his sentence was disparate with others, but in any event,
his sentence was reasonable. Further, the government points
out that Supreme Court and Circuit precedent foreclose
Bridgewater’s constitutional claim. Because the parties dis-
pute the standard of review, we begin there, before turning to
the challenge to the district court’s analysis of the statutory
sentencing factors and ending with the constitutional claim.
     A. Standard of Review
    The parties contest the appropriate standard we should
apply to review the substantive reasonableness of Bridge-
water’s sentence. Bridgewater asserts that we should apply
abuse of discretion, while the government counters in the
main that we should not review the claim at all because
Bridgewater waived his disparity argument. We agree with
Bridgewater that he did not waive his challenge to the sub-
stantive reasonableness of his sentence, and we thus review it
for abuse of discretion.
    In support of its position, the government cites United
States v. Modjewski, 783 F.3d 645, 654–55 (7th Cir. 2015) and
United States v. Garcia-Segura, 717 F.3d 566, 569 (7th Cir. 2013).
In Garcia-Segura, we “encourage[d] sentencing courts [after
imposing sentence] to inquire of defense counsel whether
No. 19-2522                                                   11

they are satisﬁed that the court has addressed their main ar-
guments in mitigation. If the response is in the aﬃrmative, a
later challenge for failure to address a principal mitigation ar-
gument … would be considered waived.” 717 F.3d at 569. In
the last sentence of that very paragraph, however, we noted
that “[a]n aﬃrmative answer … would not waive an argu-
ment as to the merits or reasonableness of the court’s treat-
ment of the issue.” Id.
    Here, Bridgewater conceded in his sentencing memoran-
dum that a 60-month mandatory minimum sentence would
not result in unwarranted disparities. At the hearing, the dis-
trict court justiﬁed its 78-month sentence in part by attempt-
ing to avoid sentencing disparities. The court then asked de-
fense counsel whether counsel was “satisﬁed that the Court
addressed your main arguments in mitigation?” Counsel re-
sponded: “Yes, your honor,” without raising any other issues.
The government views this exchange as the court speciﬁcally
inquiring whether Bridgewater had any additional un-
addressed sentencing mitigation arguments.
    The government’s position runs afoul of our guidance in
Garcia-Segura that a reply that the court has addressed the de-
fense’s main mitigation arguments does not “waive an argu-
ment as to the merits or reasonableness of the court’s treat-
ment of the issue.” 717 F.3d at 569. If there was ever any con-
fusion, we recently clariﬁed—albeit in a nonprecedential dis-
position—that “[a]rguments about the ‘merits or reasonable-
ness of the court’s treatment’ of mitigating factors are not
waived by a defendant aﬃrming that the court had addressed
12                                                    No. 19-2522

those factors.” United States v. Cosby, 746 F. App’x 556, 559 (7th
Cir. 2018) (quoting Garcia-Segura, 717 F.3d at 569).
    On any reading of the record, that was all Bridgewater was
doing by conﬁrming the court had addressed unwarranted
sentencing disparities and the lack of evidence of his recidi-
vism. When a defendant acknowledges that a court addressed
an argument, it means the court considered the issue. It does
not necessarily follow that the defendant agrees with how the
court resolved the matter. So, Bridgewater preserved his chal-
lenge to the reasonableness of his sentence based on the mer-
its of the court’s disparity analysis.
    This conclusion aligns with our long line of precedent that
we review the substantive reasonableness of a sentence for
abuse of discretion. See, e.g., United States v. Porraz, 943 F.3d
1099, 1104 (7th Cir. 2019). In United States v. Castro-Juarez, we
held that a defendant need not object to a sentence as unrea-
sonable after its pronouncement to preserve appellate review.
425 F.3d 430, 433–34 (7th Cir. 2005). We reasoned that to de-
cide otherwise “would create a trap for unwary defendants
and saddle busy district courts” with an overly formalistic
procedure. Id. Indeed, “we fail[ed] to see how requiring the
defendant to then protest the term handed down as unreason-
able [would] further the sentencing process in any meaning-
ful way.” Id. at 434.
    Since Castro-Juarez, we have explained that when a de-
fendant argues for a lower sentence and gives reasons for it,
we do not require the defendant to “object again and make
the same arguments.” Cosby, 746 F. App’x at 560 (citations
omitted); see also, e.g., United States v. Snyder, 635 F.3d 956, 962
(7th Cir. 2011) (highlighting that “we have repeatedly held
that the rules do not require a defendant to complain about a
No. 19-2522                                                    13

judicial choice after it has been made so long as the defendant
argued for a lower sentence before the court imposed the sen-
tence.”). For good reason, too: it would be bordering on the
absurd to demand that a defendant have the foresight to an-
ticipate a court’s legal conclusions and the justiﬁcations for
them. Cf. United States v. Collins, 939 F.3d 892, 897 (7th Cir.
2019) (refusing to require defendants to predict future legal
errors).
    That is especially true in this case because, before the dis-
trict court ruled, Bridgewater’s disparity argument was nei-
ther aggravating nor mitigating given that he requested a
Guidelines sentence. It was only after the court notiﬁed him
that it was increasing his sentence above the Guidelines range
that he would have known to disagree with the decision be-
cause now, in his view, there was an unwarranted disparity.
But by that time, the court had already assessed the issue—in
fact, the court relied on it in part as one of the grounds for the
sentence—and there was no need for Bridgewater to voice his
“exception” to a judgment already reached. United States v.
Lewis, 823 F.3d 1075, 1082 (7th Cir. 2016); see also, e.g., United
States v. Bartlett, 567 F.3d 901, 910 (7th Cir. 2009) (“[The de-
fendant’s] sentence was the subject of extensive argument and
evidence; his lawyer did not need to argue with the judge
once the sentence had been pronounced.”).
    What is more, Bridgewater’s plea agreement expressly re-
served his right to appeal the substantive reasonableness of
his sentence if it exceeded “the Sentencing Guidelines as de-
termined by the Court (or any applicable statutory minimum,
whichever is greater).” Again, before the district court im-
posed its sentence, Bridgewater had no reason to make a dis-
14                                                    No. 19-2522

parity argument as a Guidelines sentence—which he ex-
pected to receive—could not have resulted in disparity. He
therefore preserved his substantive challenge to the reasona-
bleness of his sentence on appeal.
     B. Statutory Sentencing Factors
    Bridgewater chieﬂy contends that his above-Guidelines
sentence is substantively unreasonable because it creates un-
warranted disparities among defendants who have similar
convictions and similar records. He also tacks on his point
that the district court erroneously reasoned that he would re-
cidivate when it had no evidence to support that conclusion.
We disagree.
    “We uphold a sentence so long as the judge oﬀers an ade-
quate statement of his reasons consistent with the sentencing
factors enumerated in 18 U.S.C. § 3553(a).” Porraz, 943 F.3d at
1104 (citation omitted). We review the district court’s above-
Guidelines deviation—like all reasonableness challenges—
for abuse of discretion. See United States v. Pietkiewicz, 712 F.3d
1057, 1060 (7th Cir. 2013) (citation omitted). We do not pre-
sume a sentence outside the Guidelines range is unreasona-
ble. See United States v. Henshaw, 880 F.3d 392, 396 (7th Cir.
2018). “As long as the sentencing judge gives an adequate jus-
tiﬁcation, the judge may impose a sentence above the guide-
lines range if he believes the range is too lenient.” United States
v. Hayden, 775 F.3d 847, 849 (7th Cir. 2014) (citations omitted).
    During our inquiry, we “take into account the totality of
the circumstances, including the extent of any variance from
the Guidelines range.” Henshaw, 880 F.3d at 396 (quoting Gall
v. United States, 552 U.S. 38, 51 (2007)). Although there is no
precise formula for deciding whether the basis for exceeding
No. 19-2522                                                       15

the range is proportional to the sentence’s deviation from the
range, a district court must seriously consider the degree of
its deviation and explain why “an unusually lenient or an un-
usually harsh sentence is appropriate in a particular case with
suﬃcient justiﬁcations.” Id. (quoting Gall, 552 U.S. at 46). It
follows that a “major departure should be supported by a
more signiﬁcant justiﬁcation than a minor one.” Id. (quoting
Gall, 552 U.S. at 50).
       1. Unwarranted Sentence Disparities
    As Bridgewater reminds us, “in determining the particular
sentence to be imposed, [the court] shall consider … the need
to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar
conduct.” 18 U.S.C. § 3553(a)(6). “But sentencing is never ab-
stract: the district court is required by [§ 3553] to tailor its sen-
tence to the particular defendant before it.” United States v.
Solomon, 892 F.3d 273, 279 (7th Cir. 2018); see also United States
v. Lockwood, 840 F.3d 896, 904 (7th Cir. 2016) (“In our legal tra-
dition, each defendant is treated as a unique individual and
‘every case as a unique study in the human failings that some-
times mitigate, sometimes magnify, the crime and the punish-
ment to ensue.’” (citation omitted)).
    It makes sense, then, that the disparity provision “leaves
plenty of room for diﬀerences in sentences when warranted
under the circumstances.” United States v. Brown, 732 F.3d 781,
788 (7th Cir. 2013) (citation omitted); see also, e.g., United States
v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006) (observing that
“§ 3553(a)(6) disallows ‘unwarranted sentence disparities’ … ,
not all sentence diﬀerences.”). For instance, diﬀerences in
types of charges or other diﬀerences among defendants often
justify disparate sentences. See United States v. Scott, 631 F.3d
16                                                    No. 19-2522

401, 404–05 (7th Cir. 2011), as amended (Jan. 28, 2011); see also
United States v. Duncan, 479 F.3d 924, 929 (7th Cir. 2007) (“‘A
sentencing diﬀerence is not a forbidden ‘disparity’ if it is jus-
tiﬁed by legitimate considerations, such as rewards for coop-
eration,’ or is the result of statutory authorization.” (citations,
brackets, and emphasis omitted)). Unwarranted disparities,
however, “result when the court relies on things like alienage,
race, and sex to diﬀerentiate sentence terms.” United States v.
Gonzalez, 765 F.3d 732, 739 (7th Cir. 2014) (citation omitted).
    Indeed, “[t]here is always some risk of disparities with any
sentence, whether above, below, or within the guideline
range. The key word is ‘unwarranted.’” United States v.
Castaldi, 743 F.3d 589, 597–98 (7th Cir. 2014); see also Snyder,
635 F.3d at 961 (“‘Whenever a court gives a sentence substan-
tially different from the Guidelines’ range, it risks creating un-
warranted sentencing disparities, in violation of 18 U.S.C.
§ 3553(a)(6), for most other [courts] will give sentences closer
to the norm.’” (citation omitted)); Boscarino, 437 F.3d at 638
(“Sentencing disparities are at their ebb when the Guidelines
are followed, for the ranges are themselves designed to treat
similar offenders similarly. That was the main goal of the Sen-
tencing Reform Act. The more out-of-range sentences that
judges impose after Booker, the more disparity there will be.”).
As always, a district court must carefully consider the Guide-
lines range before deviating above it. But so long as the court
does this, it “necessarily gives significant weight and consid-
eration to the need to avoid unwarranted disparities.” Lock-
wood, 840 F.3d at 904 (quoting Gall, 552 U.S. at 54 (brackets
omitted)).
  In this case, the district court gave ample weight to the
Guidelines but ultimately concluded they failed to properly
No. 19-2522                                                              17

reﬂect the scope of Bridgewater’s conduct. 1 It reasoned, in
part, that were it not to deviate above the Guidelines to ac-
count for the dismissed enticement charge, the sentence
would not reﬂect the totality of the circumstances of his of-
fense and thus would diﬀer from others like it. That is a rea-
sonable inference after considering attempted enticement of a
minor carries with it a ten-year mandatory-minimum sen-
tence. See 18 U.S.C. § 2422(b).
    Bridgewater focuses on three cases as comparators, but
only one, United States v. Heath, is an arguable candidate. No.
18-cr-40032 (S.D. Ill. June 7, 2018). Even if Bridgewater’s of-
fense conduct and record is like the defendant’s in that case,
such that they received disparate sentences, that does not nec-
essarily mean that the disparity is unwarranted. See Brown,
732 F.3d at 789 (“[A] diﬀerent sentence for the same charge
does not alone raise any concern about unwarranted dispari-
ties under § 3553(a)(6).”). When the government dismisses the
conduct underlying a charge based on a plea agreement, it
may put the defendant in a diﬀerent situation from most other

    1 We agree with the government that Bridgewater’s effective Guide-
lines range was sixty months because of the statutorily imposed manda-
tory minimum sentence. See U.S.S.G. 5G1.1(b) (“Where a statutorily re-
quired minimum sentence is greater than the maximum of the applicable
guideline range, the statutorily required minimum sentence shall be the
guideline sentence.”). To the extent it is relevant to measure the degree of
the district court’s deviation (from 60 months to 78 months, so an 18-
month or 30% increase), we use the 60-month number. Assuming for the
sake of argument that we should instead utilize the pre-mandatory mini-
mum Guidelines range of 37–46 months to conduct our disparity analysis,
we conclude Congress authorized most of the disparity when it required
a mandatory minimum sentence of 60 months. Cf. United States v. Ramirez-
Ibarra, 182 F. App’x 591, 593 (7th Cir. 2006). A congressionally authorized
disparity cannot be “unwarranted.”
18                                                   No. 19-2522

defendants sentenced for their crime of conviction. See United
States v. Lucas, 670 F.3d 784, 797 (7th Cir. 2012).
   In those circumstances, like the ones here, it is the parties’
plea agreement that potentially creates a disparity, not the
court. See United States v. Gill, 889 F.3d 373, 378 n.2 (7th Cir.
2018) (citing Scott, 631 F.3d at 404–06, for the proposition that
when the government decides to dismiss some charges for
some defendants but none for others, it does not create a sen-
tence disparity for the court to consider). Consequently, if
some courts refuse to account for dismissed conduct in sen-
tencing—unlike the court here—that does not mean the dis-
parities are unwarranted. See United States v. Horne, 474 F.3d
1004, 1007 (7th Cir. 2007).
     To hold otherwise would mean that all sentences would
have to model the ones that do not consider dismissed con-
duct, and the courts that imposed them would control sen-
tencing nationwide. See id. Such a result runs contrary to the
purposes and goals of sentencing in the advisory Guidelines
regime. Federal law authorizes a court to raise (or reduce) one
defendant’s sentence based on another’s lenient (or harsh)
sentence “not because of § 3553(a)(6), but despite it.” United
States v. Prado, 743 F.3d 248, 252 (7th Cir. 2014) (quoting Bart-
lett, 567 F.3d at 908); see also United States v. Blagojevich, 854
F.3d 918, 921 (7th Cir. 2017) (explicating that a court “is never
compelled by § 3553(a)(6) in order to avoid unwarranted dis-
parities”).
   Our concern with the risk of unwarranted disparities
would be greater if the district court’s sentence approached
the statutory maximum imprisonment term (here, twenty
years). See United States v. Kirkpatrick, 589 F.3d 414, 415 (7th
Cir. 2009). In that situation, for example, it may be “wise [for
No. 19-2522                                                       19

the district court] to see how much incremental punishment
the Sentencing Commission recommends.” Id. at 416. That
said, we have only suggested as much when it comes to an
unusually high sentence on account of an additional crime
that is already factored into the Guidelines range. See United
States v. Hallahan, 756 F.3d 962, 981 (7th Cir. 2014); see also
United States v. Woods, 375 F. App’x 600, 602 (7th Cir. 2010)
(clarifying it is a recommendation, not a requirement).
    Here, by contrast, the Guidelines did not contemplate this
conduct completely, and the amount of the deviation is not so
great that the district court had a corresponding heightened
duty to tie its sentence to the Guidelines more than it already
did. See United States v. Faulkner, 885 F.3d 488, 499–500 (7th
Cir. 2018), reh’g denied (Apr. 11, 2018), cert. denied sub nom.,
Sykes v. United States, 139 S. Ct. 260, (2018), and cert. denied, 139
S. Ct. 388 (2018) (ﬁnding an 18% deviation substantively rea-
sonable based on aﬃrmances of sentences with 50, 35, and
50% deviations above the applicable Guidelines ranges); see
also United States v. Alvarado, 480 F. App’x 852, 855 (7th Cir.
2012) (calling an 11-to-17 month diﬀerence between a 7-to-13
month Guidelines range and a 24-month imprisonment term
“minor”). The court’s 18-month (or 30%) deviation in this case
did not introduce unwarranted sentence disparities among
similar defendants.
       2. Recidivism
    As to recidivism, we note that the district court never spe-
ciﬁcally mentioned it or that Bridgewater himself was prone
to commit crimes again. Maybe Bridgewater is thinking of the
court’s statement that it was imposing an above-Guidelines
sentence in part “to deter future criminal conduct, conduct of
this nature, of any criminal nature, and that there is a need to
20                                                    No. 19-2522

protect the public from future crimes by you.” Although spe-
ciﬁc deterrence and the likelihood of recidivism are typically
related, we have referred to them as independent reasons for
an upward deviation. See United States v. Johns, 732 F.3d 736,
742 (7th Cir. 2013); see also United States v. Huﬀstatler, 571 F.3d
620, 624 (7th Cir. 2009).
    More importantly, the district court described on the rec-
ord and at length the facts and circumstances of Bridgewater’s
case, with emphasis on the severity of the dismissed conduct.
The court explained in considerable detail why the dismissed
conduct aggravated Bridgewater’s oﬀense and hence war-
ranted his above-Guidelines sentence. We require nothing
more. See, e.g., United States v. Jordan, 435 F.3d 693, 698 (7th
Cir. 2006) (concluding that the district court adequately ex-
plained its sentence by suﬃciently linking it to the § 3553(a)
factors). Bridgewater’s history and characteristics—when
combined with the nature and circumstances of his oﬀense—
made it entirely reasonable for the district court to fashion its
sentence to quash any residual impulse or desire to recidivate.
Cf. United States v. Beier, 490 F.3d 572, 574 (7th Cir. 2007) (“The
more diﬃcult it is for a person to resist a desire for sexual con-
tact with children, the more likely he is to recidivate, and this
is an argument for a longer prison sentence.”).
     C. Constitutionality of Considering Dismissed Conduct
   Moving to the merits of the constitutional claim, Bridge-
water maintains that the district court’s reliance on dismissed
conduct to increase his sentence violates his rights to due pro-
cess and a jury trial. He recognizes, however, that Supreme
Court and Circuit precedent squarely foreclose this argument.
See United States v. Watts, 519 U.S. 148, 157 (1997); see also
United States v. Holton, 873 F.3d 589, 591–92 (7th Cir. 2017) (per
No. 19-2522                                                    21

curiam); Lucas, 670 F.3d at 790 (“A district court may consider
a wide range of conduct at sentencing, including acquitted
conduct and dismissed oﬀenses.”). Usually, we would just
leave it at that. But because this issue was the premise for
Bridgewater’s statutory arguments, we add two observations
in closing.
    First, it is not just judicial opinions that preclude Bridge-
water’s constitutional claim; Congress and the Sentencing
Commission compelled our view. See 18 U.S.C. § 3661 (“No
limitation shall be placed on the information concerning the
background, character, and conduct of a person convicted of
an oﬀense which a court of the United States may receive and
consider for the purpose of imposing an appropriate sen-
tence.”); U.S.S.G. 5K2.21 (“The court may depart upward to
reﬂect the actual seriousness of the oﬀense based on conduct
(1) underlying a charge dismissed as part of a plea agreement
in the case, or underlying a potential charge not pursued in
the case as part of a plea agreement or for any other reason;
and (2) that did not enter into the determination of the appli-
cable guideline range.”).
    Second, and as explained above, we have aﬃrmed above-
Guidelines sentences after determining it was substantively
reasonable to weigh dismissed conduct in sentencing deci-
sions. See United States v. Weathers, 744 F. App’x 947, 948–49
(7th Cir. 2018) (collecting cases involving sentences that were
30, 33, and 75 months above the respective Guidelines
ranges); see also United States v. Mays, 593 F.3d 603, 609–10 (7th
Cir. 2010). Sometimes, the Guidelines just do not quite cap-
ture the nature of a defendant’s crimes or the wide range of a
defendant’s conduct. See United States v. Mejia, 859 F.3d 475,
22                                                     No. 19-2522

478–79 (7th Cir. 2017); see also United States v. Gill, 824 F.3d 653,
665–66 (7th Cir. 2016).
    Similarly, Bridgewater did not simply solicit an obscene
picture of a minor, which is all that his conviction required.
He did much more than that: he attempted to entice that mi-
nor to meet with him in person for sex. The court’s sentence
appropriately reﬂects that conduct. After all, we want district
courts to particularize their sentences to oﬀenders and their
oﬀenses. That, in turn, means sentences must account for ex-
acerbating circumstances when the Guidelines do not. See
United States v. Henzel, 668 F.3d 972, 978 (7th Cir. 2012). For
that reason, district courts must often address dismissed con-
duct to adequately consider the “seriousness of the oﬀense”
under 18 U.S.C. § 3553(a)(2). See Lucas, 670 F.3d at 797. This
case ﬁts that mold.
                         III. Conclusion
    For the reasons given, we AFFIRM Bridgewater’s sentence
as substantively reasonable.